WILBUR, Circuit Judge.
The judgment of conviction of appellant Paul- Patrick was affirmed May 6, 1935. 77 F.(2d) 442. Appellant Nixon having contended that the bill of exceptions was intended' to and did in fact state all of the evidence against him, and having asserted that the true intent and. meaning of the certificate of the trial judge was to so certify, and this court being of the opinion that the bill of exceptions and certificate failed to show that it contained all the evidence against the appellant Nixon, leave was asked for and granted for appellant Nixon to apply for a nunc pro tunc order settling a bill of exceptions in accordance with the intention of the trial judge at the time the bill of exceptions was approved. This application was made to the trial court and denied and the trial judge has certified to this court that the bill of exceptions signed by him not only failed to contain all the evidence in said case condensed as required by the rules of the court, but failed to contain all the .material evidence in said cause; that_ there is other and material evidence contained in said statement of facts in said cause in reference to the said defendant L. A. Nixon not contained in said bill of exceptions, and said court cannot enter and sign a nunc pro tunc order in said case amending the certificate to the bill of exceptions as requested by appellant L. A. Nixon.
The judgment against appellant L. A. Nixon is affirmed for the reasons stated in the opinion heretofore filed in this case.